Citation Nr: 0634486	
Decision Date: 11/07/06    Archive Date: 11/16/06

DOCKET NO.  01-01 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an effective date earlier than February 22, 
2001 for the grant of nonservice-connected (NSC) pension 
benefits. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Rose, Counsel 






INTRODUCTION

The veteran had active military service from June 1965 to 
November 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
the Columbia, South Carolina.  

In January 2006, the Board remanded this matter for further 
development.  The requested development has been completed 
and the case has since returned to the Board.   


FINDING OF FACT

Resolving doubt in the veteran's favor, entitlement to NSC 
disability pension arose on October 17, 2000.

 
CONCLUSION OF LAW

The criteria for an effective date of October 17, 2000, for 
the grant of NSC pension benefits are met.  38 U.S.C.A. §§ 
5103, 5103A, 5110 (West Supp. 2005); 38 C.F.R. § 3.400 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2005).  The legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA issued final rules 
to amend adjudication regulations to implement the provisions 
of the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2006).  These regulations establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits. 

To comply with the notice provisions, prior to the initial 
unfavorable decision from the agency of original jurisdiction 
(AOJ), the claimant must be provided notice consistent with 
38 U.S.C.A. §§ 5103, 5103(a) and 38 C.F.R. § 3.159(b).  Such 
notice must include the following four elements:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

In the instant case, the initial unfavorable agency decision 
was made prior to receiving proper VCAA notification.  
However, upon review, the Board finds that the lack of such a 
pre-agency of original jurisdiction-decision notice did not 
result in prejudicial error in this case.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

Following the Board remand dated in January 2006, the RO 
issued a notification letter dated in February 2006 that 
properly provided notice of his early effective date claim, 
and met all four elements under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The letter provided the veteran with 
an update on the status of his claim, and specifically 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, Vet Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to either send medical treatment 
records from his private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records for him.  Additionally, the veteran was asked to 
submit any evidence in his possession pertaining to his 
claim.  The veteran was also provided notice of applicable 
laws and regulations, a discussion of the facts of the case, 
and the basis for the denial in an August 2006 supplemental 
statement of the case (SSOC).  

As sufficient notice was provided to the veteran, it is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim.  The duty to notify the 
veteran was satisfied under the circumstances of this case.  
38 U.S.C.A. § 5103; see Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  

In the present case, the evidence includes the service 
medical records, service records, including Form DD 214, VA 
medical records, private medical records, and numerous 
statements from the veteran in support of his claim.  It does 
not appear that there are any other additional records that 
are necessary to obtain before proceeding to a decision in 
this case.  In light of the foregoing, the Board is satisfied 
that all relevant facts have been adequately developed to the 
extent possible; no further assistance to the veteran 
in developing the facts pertinent to the issues on appeal is 
required to comply with the duty to assist under the VCAA.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.  

In light of the Board's grant of the veteran's claim, there 
can be no possibility of any prejudice to the veteran under 
the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
For the above reasons, it is not prejudicial to the veteran 
for the Board to proceed to finally decide the issue 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also 38 C.F.R. § 20.1102 (2006) 
(harmless error).

II. Earlier Effective Date

In a June 2001 rating decision, the RO granted NSC pension 
benefits, effective February 22, 2001.  On appeal, the 
veteran contends that an effective date prior to February 22, 
2001, is warranted.

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a) (West Supp. 
2005); 38 C.F.R. § 3.400 (2006).

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by VA. 38 C.F.R. § 
3.1(r) (2006).  "Claim" is defined broadly to include a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  See 38 C.F.R. § 3.1(p); Brannon v. 
West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 
Vet. App. 196, 199 (1992).  Any communication indicating 
intent to apply for a benefit under the laws administered by 
the VA may be considered an informal claim provided it 
identifies, but not necessarily with specificity, the benefit 
sought. See 38 C.F.R. § 3.155(a) (2006).

For disability pension, claims received after October 1, 
1984, the effective date for the award of disability pension 
is the date of receipt of claim.  However, if within one year 
from the date on which the veteran became permanently and 
totally disabled, the veteran files a claim for a retroactive 
award and establishes that a physical or mental disability, 
which was not the result of the veteran's own willful 
misconduct, was so incapacitating that it prevented him from 
filing a disability pension claim for at least the first 30 
days immediately following the date on which the veteran 
became permanently and totally disabled, the disability 
pension award may be effective from the date of receipt of 
claim or the date on which the veteran became permanently and 
totally disabled, whichever is to the advantage of the 
veteran. Extensive hospitalization will generally qualify as 
sufficiently incapacitating to have prevented the filing of a 
claim.  38 C.F.R. § 3.400(b)(1)(ii)(B).

It is clear that the veteran did not submit any communication 
or action showing any intent to apply for entitlement to NSC 
pension benefits prior to February 22, 2001.  Prior to 
February 22, 2001, the record shows no claim for nonservice-
connection benefits.  The veteran has never asserted that he 
applied for pension benefits prior to February 22, 2001.  In 
his application for benefits, received on February 22, 2001, 
the veteran indicated that he had not previously filed a 
claim for disability compensation or pension benefits.  
38 C.F.R. § 3.400.  Nevertheless, after resolving all doubt 
in the veteran's favor, the Board finds medical evidence of 
incapacitation that likely prevented the veteran from filing 
a disability pension claim prior to February 22, 2001.  38 
C.F.R. § 3.400(b)(1)(ii)(B).  

In this regard, the record reflects that from October 17, 
2001, the veteran was so incapacitated, and his disabilities 
so extensive, that they prevented him from filing a 
disability pension claim.  Private medical records show that 
the veteran was hospitalized from October 17, 2001 through 
November 1, 2001 for mental status changes.  He was 
discharged with a diagnosis of hypertension, psychotic 
depression, neurosyphilis.  Two days later, on November 3, 
2001, the veteran was again hospitalized.  Treatment was for 
dementia secondary to neurosphylis, psychotic depression, 
gastrointestinal bleeding, anemia, erosive esophagitis, and 
aspiration pneumonia.  He was discharged on November 14, 
2001.  VA medical record dated on November 15, 2001 indicated 
that the veteran arrived by ambulance and had recent history 
and workup from the private hospital.  A November 15, 2001 VA 
treatment record indicated that the veteran was alert, but 
confused and not oriented.  

The above evidence shows an inability to file based on 
incapacitation from October 17, 2000.  The RO based the 
decision to grant NSC pension benefits on the same evidence.  
There is no suggestion that his physical and mental 
disabilities were the result of drug abuse or willful 
misconduct.  38 C.F.R. §§ 3.1(n), 3.301(b)(c), and 3.342(a).  
Resolving doubt in the veteran's favor, the Board concludes 
that the hospitalization from October 21, 2001 was extensive 
and prevented the veteran from filing his pension claim due 
to incapacitation.  Thus, the proper effective date for the 
veteran's entitlement to NSC pension benefits is October 21, 
2001.  


ORDER

An effective date of October 21, 2001 for NSC pension 
benefits is granted.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


